DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 12/19/2019.
Claim(s) 1, 3-8, 10-18, and 20-23 is/are currently presenting for examination.
Claim(s) 1, 8 and 18 is/are independent claim(s).
Claim(s) 1, 3-8, 10-18, and 20-23 is/are rejected.
This action has been made NON-FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

  Claim(s) 1, 3-8, 10-18, and 20-23 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-17 of U.S. Patent No. 10,517,014 (hereinafter referred to as Patent '14). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims merely rephrase and omit limitations from the patented claims, where both claim sets have overlapping scope.
Current application's claims:
Patent '14’s claims:
1. A method comprising: at a node that is in electronic communication with a cellular network, the node including a network interface, a non-transitory memory, and one or more processors coupled with the network interface and the non-transitory memory: receiving a performance value characterizing a performance of a communication channel between a wireless device and a wireless access point, wherein the wireless access point and the cellular network are associated with different radio access technologies; 







determining whether the performance value breaches a performance criterion for the wireless device; and adjusting a first amount of data transmitted to the wireless device from a base station of the cellular network and a second amount of data transmitted to the wireless device from the wireless access point, wherein the combined first and second amounts of data satisfy the performance criterion for the wireless device.

and wherein receiving the performance value includes receiving a block 
determining whether the performance value breaches a performance criterion for the wireless device; and adjusting a first amount of data transmitted to the wireless device from a base station of the cellular network and a second amount of data transmitted to the wireless device from the wireless access point, wherein the combined first and second amounts of data satisfy the performance criterion for the wireless device.

2. The method of claim 1, wherein determining whether the performance value breaches the performance criterion includes determining whether a percentage of dropped frames indicated by the block acknowledgement breaches a threshold percentage.

3. The method of claim 1, wherein: the performance value indicates an error rate associated with the communication channel between the wireless device and the wireless access point; and determining whether the performance value breaches the performance criterion includes determining whether the error rate associated with the communication channel breaches a threshold error rate.
5. The method of claim 1, wherein: the performance value indicates a data throughput associated with the communication channel between the wireless device and the wireless access point; and determining whether the performance value breaches the performance criterion includes determining whether the data throughput associated with the communication channel breaches a threshold throughput.
4. The method of claim 1, wherein: the performance value indicates a data throughput associated with the communication channel between the wireless device and the wireless access point; and determining whether the performance value breaches the performance criterion includes determining whether the data throughput associated with the communication channel breaches a threshold throughput.
6. The method of claim 1, wherein: the performance value indicates a quality of 


6. The method of claim 1, wherein: adjusting the first amount of data includes increasing the first amount of data transmitted to the wireless device from the base station of the cellular network; and adjusting the second amount of data includes decreasing the second amount of data transmitting to the wireless device from the wireless access point.
8. A node that is in electronic communication with a cellular network, the node comprising: a processor provided to execute computer readable 







determine whether the performance value breaches a performance criterion for the wireless device; and adjust a first amount of data transmitted to the wireless device 

wherein receiving the performance value includes receiving a block acknowledgement that indicates whether frames are successfully being transmitted over the communication channel between the wireless device and the wireless access point; 
determine whether the performance value breaches a performance criterion for the wireless device; and adjust a first amount of data transmitted to the wireless device 

8. The node of claim 7, wherein the block acknowledgement indicates whether frames are successfully being transmitted from the wireless access point to the wireless device.
11. The node of claim 8, wherein a block acknowledgement indicates whether frames are successfully being transmitted from the wireless device to the wireless access point.
9. The node of claim 7, wherein the block acknowledgement indicates whether frames are successfully being transmitted from the wireless device to the wireless access point.
12. The node of claim 8, wherein determining whether the performance value breaches the performance criterion includes determining whether a percentage of dropped frames indicated 


11. The node of claim 7, wherein: the performance value indicates an error rate associated with the communication channel between the wireless device and the wireless access point; and determining whether the performance value breaches the performance criterion includes determining whether the error rate associated with the communication channel breaches a threshold error rate.
14. The node of claim 8, wherein: the performance value indicates a data throughput associated with the communication channel between the wireless device and the wireless access point; and determining whether the performance value breaches the performance criterion includes determining whether the data throughput associated with the communication channel breaches a threshold throughput.
12. The node of claim 7, wherein: the performance value indicates a data throughput associated with the communication channel between the wireless device and the wireless access point; and determining whether the performance value breaches the performance criterion includes determining whether the data throughput associated with the communication channel breaches a threshold throughput.

13. The node of claim 7, wherein: the performance value indicates a quality of service level associated with the communication channel between the wireless device and the wireless access point; and determining whether the performance value breaches the performance criterion includes determining whether the quality of service (QoS) level associated with the communication channel breaches a threshold QoS.
16. The node of claim 8, wherein: adjusting the first amount of data includes increasing the first amount of data transmitted to the wireless device from the base station of the cellular network; and adjusting the second amount of data includes decreasing the second amount of data transmitting to the wireless device from the wireless access point.
14. The node of claim 7, wherein: adjusting the first amount of data includes increasing the first amount of data transmitted to the wireless device from the base station of the cellular network; and adjusting the second amount of data includes decreasing the second amount of data transmitting to the wireless device from the wireless access point.
17. The node of claim 8, wherein the node receives the performance value 










wherein receiving the performance value includes receiving a block acknowledgement that indicates whether frames are successfully being transmitted over the communication channel between the wireless device and the wireless access point; 


17. The non-transitory computer readable storage medium of claim 16, wherein: adjusting the first amount of data includes increasing the first amount of data transmitted to the wireless device from the base station of the cellular network; and adjusting the second amount of data includes decreasing the second amount of data transmitting to the wireless device from the wireless access point.
21. The non-transitory computer readable storage medium of claim 18, wherein 




3. The method of claim 1, wherein: the performance value indicates an error rate associated with the communication channel between the wireless device and the wireless access point; and determining whether the performance value breaches the performance criterion includes determining whether the error rate associated with the communication channel breaches a threshold error rate.
23. The non-transitory computer readable storage medium of claim 18, wherein: the performance value indicates a data throughput associated with the communication channel between the 


For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the patent claims and, if so, whether those differences render the claims patentably distinct.
The only difference between the independent claims 1, 8 and 18 of current application and claims 1, 7 and 16 of Patent ’14 is the omission of limitation “wherein receiving the performance value includes receiving a block acknowledgement that indicates whether frames are successfully being transmitted over the communication channel between the wireless device and the wireless access point”.
The differences between the current application and the patent claims don’t render the claims patentably distinct because the claims of the instant application merely broaden the scope of the claims of the patent. It is also clear that the conflicting claims are not patentably distinct from each other since it had been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USQ 184 (CCPA). .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US_20160262073_A1_Muley.
As per claim 1, Muley teaches a method comprising: at a node that is in electronic communication with a cellular network, the node including a network interface, a non-transitory memory, and one or more processors coupled with the network interface and the non-transitory memory (Muley figures 1 and 11): receiving a performance value characterizing a performance of a communication channel between a wireless device and a wireless access point (Muley figure 8, paragraph 120, “…The policy function 802 may be configured to modify policy information based on traffic monitoring information received from traffic monitoring function 803…”, and paragraph 146, when the Wi-Fi access is not 0%, then the traffic monitoring information will be related to the Wi-Fi communication channel), wherein the wireless access point and the cellular network are associated with different radio access (Muley paragraph 146, Wi-Fi and LTE); determining whether the performance value breaches a performance criterion for the wireless device (Muley paragraph 119, “…The policy information of policy function 802 may be dynamically modified based on active traffic monitoring provided by traffic monitoring function 803 (e.g., changing the percentage of traffic allocated to the output bearers 820 by .DELTA. % (e.g., 1%, 5%, 10%, or the like) responsive to detection of one or more conditions (e.g., a threshold traffic rate is detected) based on active traffic monitoring)…”); and adjusting a first amount of data transmitted to the wireless device from a base station of the cellular network and a second amount of data transmitted to the wireless device from the wireless access point, wherein the combined first and second amounts of data satisfy the performance criterion for the wireless device (Muley paragraph 146).
As per claim 7, Muley teaches the method of claim 1, wherein: adjusting the first amount of data includes increasing the first amount of data transmitted to the wireless device from the base station of the cellular network (Muley paragraph 146, “…in this example, from 95% WiFi and 5% LTE to 90% WiFi and 10% LTE…”); and adjusting the second amount of data includes decreasing the second amount of data transmitting to the wireless device from the wireless access point (Muley paragraph 146, “…in this example, from 95% WiFi and 5% LTE to 90% WiFi and 10% LTE…”).

As per claim 8, Muley teaches the limitations as set forth in claim 1, and the node comprising: a processor provided to execute computer readable instructions (Muley figure 11, and paragraphs 6 and 9).
As per claim 16, Muley teaches the limitations as set forth in claim 7.
As per claim 17, Muley teaches the node of claim 8, wherein the node receives the performance value from one or more of the wireless access point and the wireless device (Muley paragraph 120). 
As per claim 18, Muley teaches the limitations as set forth in claim 1, and A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions (Muley figure 11, and paragraphs 6 and 9).
As per claim 20, Muley teaches the limitations as set forth in claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, 13-15, and 22-23 is/are r rejected under 35 U.S.C. 103 as being unpatentable over US_20160262073_A1_Muley in view of US_20170078905_A1_Kasslin.
As per claim 4, Muley teaches the method of claim 1, but does not teach wherein: the performance value indicates an error rate associated with the communication channel between the wireless device and the wireless access point; and determining whether the performance value breaches the performance criterion includes determining whether the error rate associated with the communication channel breaches a threshold error rate.
Kasslin teaches the performance value indicates an error rate associated with the communication channel between the wireless device and the wireless access point (Kasslin figure 2A step 230, and paragraph 28); and determining whether the (Kasslin figure 2A steps 230 and 232).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kasslin’s reporting channel QoE to RAN in Muley’s system to better control the Wi-Fi offloading process. This method for improving the system of Muley was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kasslin. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Muley and Kasslin to obtain the invention as specified in claim 4.

As per claim 5, Muley teaches the method of claim 1, but does not teach wherein: the performance value indicates a data throughput associated with the communication channel between the wireless device and the wireless access point; and determining whether the performance value breaches the performance criterion includes determining whether the data throughput associated with the communication channel breaches a threshold throughput.
Kasslin teaches the the performance value indicates a data throughput associated with the communication channel between the wireless device and the wireless access point (Kasslin figure 2A step 230, and paragraph 28); and determining whether the performance value breaches the performance criterion includes determining whether the data throughput associated with the communication channel breaches a threshold throughput (Kasslin figure 2A steps 230 and 232)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kasslin’s reporting channel QoE to RAN in Muley’s system to better control the Wi-Fi offloading process. This method for improving the system of Muley was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kasslin. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Muley and Kasslin to obtain the invention as specified in claim 5.

As per claim 6, Muley teaches the method of claim 1, but does not teach wherein: the performance value indicates a quality of service level associated with the communication channel between the wireless device and the wireless access point; and determining whether the performance value breaches the performance criterion includes determining whether the quality of service (QoS) level associated with the communication channel breaches a threshold QoS.
Kasslin teaches the performance value indicates a quality of service level associated with the communication channel between the wireless device and the wireless access point (Kasslin figure 2A step 230, and paragraph 28); and determining whether the performance value breaches the performance criterion includes determining whether the quality of service (QoS) level associated with the communication channel breaches a threshold QoS (Kasslin figure 2A steps 230 and 232).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kasslin’s 

As per claim 13, Muley and Kasslin teach the limitations as set forth in claim 4.
As per claim 14, Muley and Kasslin teach the limitations as set forth in claim 5.
As per claim 15, Muley and Kasslin teach the limitations as set forth in claim 6.
As per claim 22, Muley and Kasslin teach the limitations as set forth in claim 4.
As per claim 23, Muley and Kasslin teach the limitations as set forth in claim 5.

Claims 10-11 is/are r rejected under 35 U.S.C. 103 as being unpatentable over US_20160262073_A1_Muley in view of US_20110122805_A1_Abraham.
As per claim 10, Muley teaches the method of claim 8, but does not teach wherein a block acknowledgement indicates whether frames are successfully being transmitted from the wireless access point to the wireless device.
Abraham teaches wherein a block acknowledgement indicates whether frames are successfully being transmitted from the wireless access point to the wireless device. (Abraham paragraph 44, “…A Block ACKnowledgement (BACK) may be sent back to the transmitting node indicating which data packets were successfully decoded…”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Abraham’s a Block ACKnowledgement (BACK) may be sent back to the transmitting node indicating which data packets were successfully decoded in Muley’s system to ensure the data will be communicated successfully between the transmitter and receiver. This method for improving the system of Muley was within the ordinary ability of one of ordinary skill in the art based on the teachings of Abraham. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Muley and Abraham to obtain the invention as specified in claim 10.
As per claim 11, Muley teaches the method of claim 8, but does not teach wherein a block acknowledgement indicates whether frames are successfully being transmitted from the wireless device to the wireless access point.
Abraham teaches wherein a block acknowledgement indicates whether frames are successfully being transmitted from the wireless device to the wireless access point. (Abraham paragraph 44, “…A Block ACKnowledgement (BACK) may be sent back to the transmitting node indicating which data packets were successfully decoded…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Abraham’s a Block ACKnowledgement (BACK) may be sent back to the transmitting node indicating which data packets were successfully decoded in Muley’s system to ensure the data will be communicated successfully between the transmitter and receiver. This method for improving the system of Muley was within the ordinary ability of one of ordinary skill in 

Allowable Subject Matter
Claims 3, 12 and 21 would be allowable if rewritten to overcome the double patenting rejection as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471